
	
		II
		112th CONGRESS
		1st Session
		S. 1647
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Crapo introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To repeal the sunset on the reduction of
		  capital gains rates for individuals and on the taxation of dividends of
		  individuals at capital gain rates.
	
	
		1.Reductions in individual
			 capital gains and dividends tax rate made permanentSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 (relating to sunset of title) is
			 repealed.
		
